Exhibit 10.14

 

EXECUTION COPY

 



SECOND AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

 

THIS SECOND AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Second Amendment”)
is made and entered into as of July 31, 2015 by and among: (i) Chart Acquisition
Corp., a Delaware corporation (the “Company”), (ii) Tempus Applied Solutions
Holdings, Inc., a Delaware corporation (“Pubco”); (iii) Chart Acquisition Group
LLC, a Delaware limited liability company (“Sponsor”), (iv) Cowen Investments
LLC (as assignee of the Common Stock of Cowen Overseas Investment LP) (“Cowen”)
and (v) certain of the other persons or entities described as Holders in the
Registration Rights Agreement (as defined below) and named on the signature
pages hereto who have executed this Second Amendment. Capitalized terms used but
not otherwise defined herein shall have the respective meanings assigned to such
terms in the Registration Rights Agreement (and if such term is not defined in
the Registration Rights Agreement, then the Merger Agreement (as defined
below)).

 

RECITALS

 

WHEREAS, the Company, Sponsor, Cowen and the other Holders named therein are
parties to that certain Registration Rights Agreement, dated as of December 13,
2012 (as amended, including as amended by the First Amendment to Registration
Rights Agreement, dated as of June 20, 2015 and as amended by this Second
Amendment, the “Registration Rights Agreement”), pursuant to which the Company
granted certain registration rights to the Holders with respect to the Company’s
securities; and

 

WHEREAS, on January 5, 2015, the Company entered into a Plan and Agreement of
Merger (as amended, including without limitation by the First Amendment to the
Agreement and Plan of Merger, dated as of March 20, 2015, the Second Amendment
to Agreement and Plan of Merger, dated as of June 10, 2015, and the Third
Amendment to Agreement and Plan of Merger, dated as of July 15, 2015, the
“Merger Agreement”), with Tempus Applied Solutions, LLC, a Delaware limited
liability company (“Tempus”), each of the persons or entities set forth on
Annex A to the Merger Agreement (the “Members”), Benjamin Scott Terry and John
G. Gulbin III, together in their capacity as Members’ Representative solely for
purposes specified in the Merger Agreement (the “Members’ Representative”),
Pubco, Chart Merger Sub Inc., a Delaware corporation (“Parent Merger Sub”), TAS
Merger Sub LLC, a Delaware limited liability company (“Tempus Merger Sub”),
Chart Financing Sub Inc., a Delaware corporation (“Parent Financing Sub”), TAS
Financing Sub Inc., a Delaware corporation (“Tempus Financing Sub”), Chart
Acquisition Group LLC, in its capacity as the representative for the equity
holders of the Company and Pubco (other than the Members and their successors
and assigns) in accordance with the terms and conditions of the Merger
Agreement, Sponsor, Mr. Joseph Wright and Cowen, solely for the purposes
specified in the Merger Agreement; and

 

WHEREAS, Pubco and the other parties to the New Investor Purchase Agreements
have agreed to amend the New Investor Purchase Agreements, effective as of July
15, 2015, to among other matters, provide the New Investors with registration
rights with respect to the Pubco securities that they receive in the Mergers
pursuant to a Registration Rights Agreement by and among Pubco and the New
Investors, the form of which is attached hereto as Exhibit A (the “New Investor
Registration Rights Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Registration Rights Agreement to
acknowledge the New Investor Registration Rights Agreement and to agree to
certain limitations on their rights under the Registration Rights Agreement in
connection with the New Investor Registration Rights Agreement; and

 



 

 

 

WHEREAS, pursuant to Section 5.5 of the Registration Rights Agreement, the
Registration Rights Agreement can be amended with the written consent of the
Company and the Holders of at least 66-2/3% of the Registrable Securities at the
time in question (provided, that any amendment that adversely affects one
Holder, solely in its capacity as a holder of the shares of capital stock of the
Company, in a manner that is materially different from the other Holders (in
such capacity) shall require the consent of the Holder so affected).

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, and intending to be legally bound hereby, the parties hereto
agree as follows:

 

1.           Acknowledgement of New Investor Registration Rights Agreement. The
parties hereby acknowledge that, notwithstanding Section 5.6 of the Registration
Rights Agreement, in connection with the New Investor Purchase Agreements, Pubco
will enter into the New Investor Registration Rights Agreement substantially in
the form attached as Exhibit A hereto with respect to the Pubco securities to be
issued in the New Investors in the Mergers, and consent to the foregoing. The
parties further acknowledge that certain terms of the New Investor Registration
Rights Agreement may conflict with the terms of the Registration Rights
Agreement and may restrict the rights of the Holders under the Registration
Rights Agreement, including the rights of the Holders to exercise Demand
Registrations or Piggy-back Registrations. The parties hereby waive any such
conflicts and any breach of the Registration Rights Agreement that may result
from Pubco’s compliance with the terms of the New Investor Registration Rights
Agreement.

 

2.           Amendments to Registration Rights Agreement. The Parties hereby
agree to the following amendments to the Registration Rights Agreement:

 

(a)            Section 1.1 of the Registration Rights Agreement is hereby
amended to add the following definition:

 

“New Investor Registration Rights Agreement” shall mean that certain
Registration Rights Agreement, dated as of July 31, 2015, by and among Pubco and
the New Investors (as such term is defined in the Merger Agreement).

 

“Tempus Registration Rights Agreement” shall mean that certain Registration
Rights Agreement, by and among Pubco and the Members to be entered into by Pubco
in connection with the Mergers.

 

(b)            Section 5.6 of the Registration Rights Agreement is hereby
deleted and replaced in its entirety by the following:

 

“5.6          Other Registration Rights. The Company and Pubco represent and
warrant that, other than the parties to the New Investor Registration Rights
Agreement and the Tempus Registration Rights Agreement, no person, other than a
Holder of Registrable Securities, has any right to require the Company or Pubco
to register any securities of the Company or Pubco for sale or to include such
securities of the Company or Pubco in any Registration filed by the Company or
Pubco for the sale of securities for its own account or for the account of any
other person. Further, the Company and Pubco represent and warrant that, other
than with respect to the New Investor Registration Rights Agreement, this
Agreement supersedes any other registration rights agreement or agreement with
similar terms and conditions and in the event of a conflict between any such
agreement or agreements and this Agreement, the terms of this Agreement shall
prevail; provided, that in the event of any conflict between the New Investor
Registration Rights Agreement and this Agreement, including any provisions of
this Agreement that are prohibited by the terms of the New Investor Registration
Rights Agreement, the terms of the New Investor Registration Rights Agreement
will prevail.”

 



2

 

 

3.           Miscellaneous. Except as expressly provided in this Second
Amendment, all of the terms and provisions in the Registration Rights Agreement
are and shall remain in full force and effect, on the terms and subject to the
conditions set forth therein. This Second Amendment does not constitute,
directly or by implication, an amendment or waiver of any provision of the
Registration Rights Agreement, or any other right, remedy, power or privilege of
any party thereto, except as expressly set forth herein. Any reference to the
Registration Rights Agreement in the Registration Rights Agreement or any other
agreement, document, instrument or certificate entered into or issued in
connection therewith shall hereinafter mean the Registration Rights Agreement,
as amended by this Second Amendment (or as the Registration Rights Agreement may
be further amended or modified after the date hereof in accordance with the
terms thereof). The terms of this Second Amendment shall be governed by and
construed in a manner consistent with the provisions of the Registration Rights
Agreement, including Sections 5.4 thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 



3

 

 

IN WITNESS WHEREOF, each party hereto has signed or has caused to be signed by
its officer thereunto duly authorized this Second Amendment to Registration
Rights Agreement as of the date first above written.

 

  Company:       CHART ACQUISITION CORP.       By:       Name:  Christopher D.
Brady     Title:  President         Pubco:       TEMPUS APPLIED SOLUTIONS
HOLDINGS, INC.       By:       Name:  Christopher D. Brady     Title:  President
        Holders:       CHART ACQUISITION GROUP LLC       By: The Chart Group
L.P.         By:       Name:  Christopher D. Brady     Title:  Manager        
COWEN INVESTMENTS LLC       By:       Name:     Title:       THE CHART GROUP
L.P.       By:       Name:  Christopher D. Brady     Title:  Manager

  

[Signature Page to Second Amendment to Registration Rights Agreement]

 

 

 

 

Holders (cont.):

 

      Abdulwahab Al-Nakib   Geoffry Nattans             Joseph Boyle   Governor
Thomas Ridge             Christopher Brady   Charlene Ryan             David
Collier   Margaret Saracco             Senator Joseph Robert Kerrey   Timothy N.
Teen             Deirdre Kilmartin   Cole Van Nice             Michael LaBarbera
  H. Whitney Wagner             Khaled El-Marsafy (Fourth and Market)   Joseph
R. Wright             Matthew McCooe   Young-Gak Yun             Manuel D.
Medina    

 

[Signature Page to Second Amendment to Registration Rights Agreement]

 

 

 

 

Exhibit A

Form of New Investor Registration Rights Agreement

 

See Attachment.

 

 

 



 

 

 

